         Case 9:20-cv-00044-DLC Document 4 Filed 05/11/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  BARRY GLENN THUNDER,
                                                     CV 20–44–M–DLC–KLD
                       Petitioner,

        vs.                                           ORDER

  DARIN YOUNG; DOUG WEBER,

                       Respondents.

      United States Magistrate Judge Kathleen L. DeSoto issued her Findings and

Recommendations in this case on April 8, 2020, recommending that the Court

dismiss Petitioner Barry Glenn Thunder’s petition for a writ of habeas corpus as a

second and/or successive petition. (Doc. 2.) Thunder timely filed objections to the

Findings and Recommendations. (Docs. 3.) Consequently, he is entitled to de

novo review of those findings and recommendations to which he has specifically

objected. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings

and recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a




                                          -1-
          Case 9:20-cv-00044-DLC Document 4 Filed 05/11/20 Page 2 of 4




mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

        Judge DeSoto determined that the Court lacks jurisdiction over Thunder’s

petition because he must receive authorization to file a new appeal from the

appropriate court of appeals before this Court may consider his filing. Thunder

objects, arguing that he has “been trying to obtain leave from the proper Court of

appeals to file a successive habeas petition” but that neither the Eighth Circuit nor

the Ninth Circuit will accept jurisdiction. (Doc. 3 at 3.) The Court overrules

Thunder’s objections and adopts Judge DeSoto’s Findings and Recommendation in

full.

        The Court does not review the issue of appropriate venue, addressed at

length in Judge DeSoto’s order dismissing an earlier petition (Thunder’s first in

this Court but fourth in any federal court), Thunder v. NEF-MSP, 9:19-cv-94 (D.

Mont. Sept. 5, 2019).1 Because Thunder has expressed frustration with the

procedural requirements, the Court will attempt to clarify the confusion regarding

jurisdiction. If this petition met the requirements of 28 U.S.C. §§ 2244 and 2254,

1
  Thunder is in custody in Montana pursuant to an interstate compact agreement. He was
sentenced in South Dakota under South Dakota law, although the order in 9:19-cv-94 mistakenly
refers to a Minnesota judgment. The Court notes that the District of South Dakota is a more
convenient forum but that, if this were the only defect with Thunder’s petition, it would simply
transfer the petition to that court. See Braden v. 30th Judicial Circuit Ct. of Ky., 410 U.S. 484,
499 n.15 (1973).
                                                -2-
         Case 9:20-cv-00044-DLC Document 4 Filed 05/11/20 Page 3 of 4




both this Court and the District of South Dakota would have jurisdiction, but South

Dakota would be a better forum. See generally Braden v. 30th Judicial Circuit Ct.

of Ky., 410 U.S. 484, 498–99 (1973).

      The bigger problem with Thunder’s petition is that there is no jurisdiction

here or in any federal court because “the legality of [Thunder’s] detention has been

determined by a judge or court of the United States on a prior application for a writ

of habeas corpus.” 28 U.S.C. § 2244(a). Indeed, this is Thunder’s fifth petition.

Thus, even if—as Thunder claims in his objections to the Findings and

Recommendations—Thunder can succeed on his petition because of new law, new

facts, or his actual innocence, he must “move in the appropriate court of appeals

for an order authorizing the district court to consider the application.” 28 U.S.C.

§ 2244(b)(3)(A). If Thunder would like to seek leave to file a second or successive

petition in this Court, he must receive permission from the Ninth Circuit. If he

would like to do so in the District of South Dakota—the more appropriate venue—

he must seek leave from the Eighth Circuit.

      Reviewing de novo, the Court adopts the recommendation to dismiss

Thunder’s petition. The Court finds no clear error in the remainder of the Findings

and Recommendation. It will deny a certificate of appealability, as the governing



                                        -3-
        Case 9:20-cv-00044-DLC Document 4 Filed 05/11/20 Page 4 of 4




law is clear and cannot be reasonably debated. Slack v. McDaniel, 529 U.S. 473,

484 (2000).

      Accordingly, IT IS ORDERED:

      (1) Judge DeSoto’s Findings and Recommendation (Doc. 2) is ADOPTED;

      (2) Thunder’s Petition (Doc. 1) is DISMISSED;

      (3) A certificate of appealability is DENIED; and

      (4) The Clerk of Court shall enter judgment of dismissal by separate

         document.

       DATED this 8th day of May, 2020.




                                       -4-
